Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
In this application claims 1-2, 8-11, 18-22, and 24-26 filed 6/22/2022 are pending in which claims 3-7, 12-17, and 23 are cancelled and claims 1 and 10 are in independent forms.  

Priority







Acknowledgment is made this application is 371 of PCT/IB2018/052351 filed 04/05/2018 and has PRO 62/482,213 filed 04/06/2017. 

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unaccepted to applicant, an amendment may be filed as provided by 37 CFR 1,312.  To ensure consideration of such an amendment, it MUST be submitted no longer later than the payment of the issue fee.

	Authorization for this examiner’s amendment for cancellation claims 18-22 was given in a telephone interview with Mr. Joseph Felber (Phone # (202) 618-9860 and Reg. No. 48,109) for applicant on August 22, 2022.

 	The instant Examiner’s amendment is directed to said entered amendment.

	Please amend the application as follows:

IN THE CLAIMS
5.	Claims 3-7 and 12-23 are cancelled.  The complete set of claims will replace with the claims 1-26  as filed on June 22, 2022 as follow:

Claim 1 (Previously Amended): A method of enabling a client computer to personalize content for a user with a disability, the method comprising: 
receiving through a network data that specifies the personalization to accommodate the user having a particular disability; 
generating a personalization file based on the received data; and 
providing through the network the personalization file to the client computer; 
wherein the client computer uses the personalization file to personalize content to accommodate the user; 
wherein the client computer has no direct mapping between the data that specified the personalization and the personalization file, thereby reducing the ability to identify the user's disability from the personalization file; and 
wherein the personalization includes at least one of the following: 
providing content in simpler form; augmenting content with explanatory information to accommodate users with cognitive disabilities; 
providing warning information; and providing warning information based on budget constraints to accommodate people with learning and cognitive disabilities.  
Claim 2 (Previously Amended): The method of claim 1 further described by at least one of the following: 2Application Serial Number: 16/603,320 
the data specifying the personalization is not stored on the client computer after the personalization file is provided; 
the data specifying the personalization is received from the client computer; 
a personalization engine residing on a server receives via the Internet the data specifying the personalization, and the personalization engine provides the personalization file to the client computer via the Internet; 
the content to be personalized is accessed by a browser residing on the client computer; and the personalization file is an executable script.  
Claims 3-7 (canceled)  
Claim 8 (Previously Amended ): The method of claim 1, wherein the personalization file is an extension installed on the browser.  
Claim 9 (Previously Amended): The method of claim 1, wherein the personalization file is an encrypted profile file used by an extension installed on the browser.  
Claim 10 (Previously Amended): A personalization service server computer for enabling a client computer to personalize content for a user with a disability, the server computer comprising: 
a personalization engine that, when activated, accepts through a network data that specifies the personalization to accommodate the user having a particular disability; 
generates a personalization file based on the received data; and provides through the network the personalization file to the client computer; 
wherein the client computer uses the personalization file to personalize content to accommodate the user; 
wherein the client computer has no direct mapping between the data that specified the personalization and the personalization file, thereby reducing the ability to identify the user's disability from the personalization file; and 
wherein the personalization includes at least one of the following: providing content in simpler form; 
augmenting content with explanatory information to accommodate users with cognitive disabilities; providing warning information; and 
providing warning information based on budget constraints to accommodate people with learning and cognitive disabilities.  
Claim 11 (Previously Amended): The server computer of claim 10 further described by at least one of the following: 4Application Serial Number: 16/603,320 
the data that specified the personalization is not stored on the client computer after the personalization file is provided; 
wherein the data specifying the personalization is received from the client computer; wherein the content to be personalized is accessed by a browser residing on the client computer; 
wherein the personalization file is an executable script; 
wherein the personalization file is an extension installed on the browser; and
wherein the personalization file is an encrypted profile file used by an extension installed on the browser.  
Claims 12-23 (canceled) :
Claim 24 (Previously Presented): The method of claim 1, wherein the personalization data is stored securely on a server hosting a personalization engine that generated the personalization file so that a second personalization file can be made generated based on said personalization data with modifications to accommodate an additional user scenario.  
Claim 25 (Previously Presented): The method of claim 1, wherein the personalization includes changing the form of numeric representation to accommodate users with dyscalculia and/or cognitive disabilities.  
Claim 26 (Previously Presented): The method of claim 1, wherein the personalization includes at least one of the following: 
changing textual representation to another form to accommodate users with cognitive disabilities; providing content in simpler form; 
augmenting content with explanatory information to accommodate users with cognitive disabilities; providing warning information; 
providing warning information based on budget constraints to accommodate people with learning and cognitive disabilities; and adding symbols.

ALLOWANCE
	Claims 1-2, 8-11, and 24-26 are allowed over the prior art of record.

REASON FOR ALLOWANCE
	The prior art of record, Sinclair, II et al.  (US Patent No. 7,554,522) discloses:
Sinclair, II et al. teach a method/system that the computer system includes a Personalization Wizard that is available to user for configuring the system setting can be easily usable by the user with disabilities (Col. 5 lines 57-61
Sinclair, II et al. also teach a method/system that the adaptive Computing Environment (ACE) is an ideal solution for disable user in which the ACE can perform changes to the input output so it is provide easy accessibility to the people with disabilities) and Personalization wizard provides the principles of usability by presenting easily discoverable features for configuring the system's settings and ensuring that the system is usable by users with disabilities (Col. 5 lines 29-33 and 57-61),
Sinclair, II et al. also teach a method/system that the preferences would be provided by the system and a new user preferences wizard can generates a user profile containing the user preferences and this user profile can be stored on removable storage so the disable user can use it all time Col. 7 lines 60-64),
Sinclair, II et al. finally teach a method/system that the user profile contain information about User’s visual setting, audio settings user's input settings or cognitive settings (Col. 5 lines 12-18),
Gharpure et al. (US Patent Pub. No. 2011/0154212) discloses:
Gharpure et al. teach a method that provides Augmented User Interface (AUI) which configured by directing output on the requesting computer to an augmented user interface component that processes the output to provide the AUI to the user (Par. 7),
Gharpure et al. also teach a method that configured the local system that allows a user to install AUI component and by utilizing AUI components assisting the hearing-impaired user, a visually impaired user, or a physically impaired user (Par. 26),
Gharpure et al. also teach a method that the Control Panel can access and control system-level resources of computer through a plurality of system-level Application Programming Interfaces ("API")which is a web-based application which is written in JavaScript can allow the Control Panel to access system-level resources of the computer in order to configure computer according to the preference file downloaded from a remote server (Par. 28)
Gharpure et al. finally teach a method that provide augmented user interface for special needs users in a cloud computing environment and based on the impaired user’s need can tailor the functionality of AUI and provide the functionality to the user based on the impaired user’s need (Par. 35),
Leonard (U.S. Patent Pub No. 2010/0121928) discloses:
Leonard teaches a method that the browser software which is running on the local computer contains an extension that can sign and optionally encrypt such preferences to prevent tampering and optionally to ensure confidentiality (Par. 74),
Leonard finally teaches a method that provide a system/method that automatically delivering a series of dynamic alerts to a user and for automatically reconfiguring the user interface to compensate for changes in perceived diminished cognitive ability of the user (Par. 8).  However, after careful consideration the applicant’s application is about providing security to computer users with disabilities, who configure their computers to personalize output in a fashion that enables the user to more easily understand the content of the output.  Therefore the combination of prior are of record do not teach or suggest  the feature of “…: generating a personalization file based on the received data; and providing through the network the personalization file to the client computer; wherein the client computer uses the personalization file to personalize content to accommodate the user; wherein the client computer has no direct mapping between the data that specified the personalization and the personalization file, thereby reducing the ability to identify the user's disability from the personalization file; and wherein the personalization includes at least one of the following: providing content in simpler form; augmenting content with explanatory information to accommodate users with cognitive disabilities; providing warning information; and providing warning information based on budget constraints to accommodate people with learning and cognitive disabilities” as recited in claims 1 and 10.  The prior arts of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claim 1 as a whole.  Consequently, claim 1 and independent claim 10 which recite similar feature as claim 1 are allowable over prior art of made of record. The dependent 2, 8-9, 11, and 24-26 being definite, further limiting, and fully enabled by the specification are also allowed

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Papakipos  et al. United States Patent Publication No. 2013/0145457,
Tseng et al. United States Patent Publication No. 2016/0292404,
Kundu et al. United States Patent Publication No. 2019/0378225.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.
CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K./Examiner, Art Unit 2157  

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157